DETAILED ACTION
1.    This is a Final Office Action Correspondence in response to U.S. Application No. 16/009946 filed on June 15, 2018.


Information Disclosure Statement

2.	The Information Disclosure Statements filed on October 22, 2020, November 16, 2020, December 07, 2020, March 23, 2021 and April 27, 2021 were reviewed and accepted by the Examiner.


				Response to Arguments

Applicant’s arguments have been considered but are not persuasive. 
On Pg. 8 of remarks in regards to 35 U.S.C. 103, relating to claim 1, Applicant states “Bierner discloses presenting questions that a user may ask when filling a form, and the questions may change over time. However, questions on the page do not teach "tasks to be performed to generate the completed document" because the questions may be asked by the user or may not; they are not necessary to complete the document. The user may have to fill the form, but the user does not have to ask the questions, thus, the questions are not tasks to be performed to generate the completed document, as claimed.”



On Pg. 9 of remarks in regards to 35 U.S.C. 103, relating to claim 1, Applicant states “2. The cited art does not teach identifying a set of potential users to complete the document based on the request, the set of potential users having respective user ratings, for performing at least one of the plurality of tasks, above a threshold value claim 1 recites, "identifying a set of potential users to complete the document based on the request, the set of potential users having respective user ratings, for performing at least one of the plurality of tasks, above a threshold value." The Office has asserted that Bierner discloses generating the potential users to complete the document in paragraphs [0072]-[0074] and Figure 6, and that "Bierner discloses providing human support to users to complete the document based up different user distress levels" (Office Action at page 4, emphasis added). Applicant respectfully disagrees.”


Examiner replies that Bierner does teach this claimed concept. Par. 0072-0074 and Fig. 6 Bierner discloses providing human support to users to complete the document based up different user distress levels. The different distress levels associated with human support is seen as user profiles.  Meeting the distress levels is seen as threshold values. The humans support is seen as potential users to complete the document.

On Pg. 9 of remarks in regards to 35 U.S.C. 103, relating to claim 1, Applicant states “3. The cited art does not teach selecting a second user of the set of potential users based on the user ratings of the set of potential users claim 1 recites, "selecting a second user of the set of potential users based on the user ratings of the set of potential users." As described above, Bierner does not teach selecting one user that can perform tasks to complete the document. In Bierner, only one user is filling the form, and human support refers to helpers providing information to the user about the tasks, but not to complete the actual tasks.

Examiner replies that Bierner does teach this claimed concept. Par. 0072-0074 and Fig. 6 Bierner discloses providing human support to users to complete the document based up different user distress levels. The humans support is seen as potential users to complete the document.


On Pg. 10 of remarks in regards to 35 U.S.C. 103, relating to claim 1, Applicant states “4. The cited art does not teach calculating a probability that the request is for a completed document with a first document intent of a plurality of document intents that identify a goal of the user for creating the document; and retrieving, for the first document intent, a document intent data structure that includes the plurality of tasks to be performed to generate the completed document.

Examiner replies that Bierner does teach this claimed concept. Par. 0060 Bierner discloses the document could be associated with a home loan, a cellular phone company.  Par. 0038 Bierner discloses support tips are provided based upon field specific text that is located within the form.  Identifying a particular form is seen as a 100% probability the form is associated with a particular type.




Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.







5.	Claim(s) 1, 3, 9, 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable by Bierner et al. U.S. Patent Application Publication No. 2008/0215976 (herein as ‘Bierner’) and further in view of Baphna et al. U.S. Patent Application Publication No. 2018/0197428 (herein as ‘Baphna’).

 	As to claim 1 Bierner teaches a method comprising: 
receiving a request from a first user via an application, for assistance with completion of a document within the application (Par. 0028 and Fig. 2 Bierner discloses the user sending a question to the system through the search support section.  The question is “How do I fill out the social security field”); 
determining in response to receiving the request, expected characteristics of a completed document based on the request (Par. 0030 Bierner discloses the questions associated with completing the document dynamically change depending on the document section that user is currently entering.  The fields in the document section are seen as the characteristics of the document);
the expected characteristics identifying a plurality of tasks to be performed to generate the completed document (Par. 0030 Bierner discloses data fields associated with each document section. Bierner discloses based upon the section the user is displayed questions related to those field within the section are presented. The questions are based upon the information required to complete the document.  Sample question… What employer information is required? The required employer information is seen as the task. Par. 0028 Bierner discloses the question.. “How do I fill out the social security field?”. Par. 0077 Bierner discloses requiring the user to enter a product model number to complete the form. A question or text field box that require the user to provide information is seen as completing the form. These questions are seen as tasks needed to be performed to generate the complete document);
identifying a set of potential users to complete the document based on the request (Par. 0072-0074 and Fig. 6 Bierner discloses providing human support to users to complete the document based up different user distress levels. The humans support is seen as potential users to complete the document);
the set of potential users having respective user ratings, for performing at least one of the plurality of tasks above a threshold value (Par. 0072-0074 and Fig. 6 Bierner discloses providing human support to users to complete the document based up different user distress levels. The different distress levels associated with human support is seen as user profiles.  Meeting the distress levels is seen as threshold values. The humans support is seen as potential users to complete the document); 
Bierner does not teach but Baphna teaches selecting a second user of the set of potential users based on the user ratings of the set of potential users and configuring permissions of the application to allow collaborative editing within the application between the first user and the second user to enable the second user to complete the document (Par. 0110 Baphna discloses expert users viewing and editing a trainee user’s steps to complete a task.  Fig.3 and Par. 0116 Baphna discloses a list of challenges a trainee user needs to finish in order to complete the page. The expert users are seen as the first and second user.  The ability for the expert users to view and edit the trainee’ user’s steps is seen as the permissions).
Bierner and Baphna are analogous art because they are in the same field of endeavor, providing client human support. It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the human support of Bierner to include the list of expert users of Baphna, to allow an expert to provide aid to a user. The suggestion/motivation to combine is that it would be obvious to try in order to provide interactive support in real-time (Par. 0004-0005 Baphna).


As to claim 3 Bierner in combination with Baphna teaches each and every limitation of claim 1.
In addition Bierner teaches wherein determining expected characteristics of a completed document based on the request includes: calculating a probability that the request is for a completed document with a first document intent of a plurality of document intents (Par. 0060 Bierner discloses the document could be associated with a home loan, a cellular phone company.  Par. 0038 Bierner discloses support tips are provided based upon field specific text that is located within the form.  Identifying a particular form is seen as a 100% probability the form is associated with a particular type);
and retrieving, for the document intent, a document intent data structure that includes the plurality of tasks (Par. 0064 Bierner discloses the forms contains identifiers that are used to identify a particular form).

As to claim 9 Bierner teaches a system comprising: 
at least one processor (Par. 0125 Bierner discloses a processor); 
and a storage device comprising instructions, which when executed by the at least one processor, configure the at least one processor to perform operations (Par. 0125 Bierner discloses a memory);  
receiving a request from a first user via an application, for assistance with completion of a document within the application (Par. 0028 and Fig. 2 Bierner discloses the user sending a question to the system through the search support section.  The question is “How do I fill out the social security field”);  
determining in response to receiving the request, expected characteristics of a completed document based on the request (Par. 0030 Bierner discloses the questions associated with completing the document dynamically change depending on the document section that user is currently entering.  The fields in the document section are seen as the characteristics of the document);
the expected characteristics identifying a plurality of tasks to be performed to generate the completed document (Par. 0030 Bierner discloses data fields associated with each document section. Bierner discloses based upon the section the user is displayed questions related to those field within the section are presented. The questions are based upon the information required to complete the document.  Sample question… What employer information is required? The required employer information is seen as the task. Par. 0028 Bierner discloses the question.. “How do I fill out the social security field?”. Par. 0077 Bierner discloses requiring the user to enter a product model number to complete the form. A question or text field box that require the user to provide information is seen as completing the form. These questions are seen as tasks needed to be performed to generate the complete document);
identifying a set of potential users to complete the document based on the request (Par. 0072-0074 and Fig. 6 Bierner discloses providing human support to users to complete the document based up different user distress levels. The humans support is seen as potential users to complete the document);
the set of potential users having respective user ratings for performing at least one of the plurality of tasks above a threshold value (Par. 0072-0074 and Fig. 6 Bierner discloses providing human support to users to complete the document based up different user distress levels. The different distress levels associated with human support is seen as user profiles.  Meeting the distress levels is seen as threshold values. The humans support is seen as potential users to complete the document);  
Bierner does not teach but Baphna teaches selecting a second user of the set of potential users based on the user ratings of the set of potential users and configuring permissions of the application to allow collaborative editing within the application between the first user and the second user to enable the second user to complete the document (Par. 0110 Baphna discloses expert users viewing and editing a trainee user’s steps to complete a task.  Fig.3 and Par. 0116 Baphna discloses a list of challenges a trainee user needs to finish in order to complete the page. The expert users are seen as the first and second user.  The ability for the expert users to view and edit the trainee’ user’s steps is seen as the permissions).
Bierner and Baphna are analogous art because they are in the same field of endeavor, providing client human support. It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the human support of Bierner to include the list of expert users of Baphna, to allow an expert to provide aid to a user. The suggestion/motivation to combine is that it would be obvious to try in order to provide interactive support in real-time (Par. 0004-0005 Baphna).


As to claim 15 Bierner teaches a computer-readable storage device comprising instructions, which when executed by at least one processor (Par. 0125 Bierner discloses a computer readable medium), configure the at least one processor to perform operations comprising: 
receiving a request from a first user via an application, for assistance with completion of a document within the application (Par. 0028 and Fig. 2 Bierner discloses the user sending a question to the system through the search support section.  The question is “How do I fill out the social security field”);  
determining in response to receiving the request expected characteristics of a completed document based on the request (Par. 0030 Bierner discloses the questions associated with completing the document dynamically change depending on the document section that user is currently entering.  The fields in the document section are seen as the characteristics of the document);
the expected characteristics identifying a plurality of tasks to be performed to generate the completed document (Par. 0030 Bierner discloses data fields associated with each document section. Bierner discloses based upon the section the user is displayed questions related to those field within the section are presented. The questions are based upon the information required to complete the document.  Sample question… What employer information is required? The required employer information is seen as the task. Par. 0028 Bierner discloses the question.. “How do I fill out the social security field?”. Par. 0077 Bierner discloses requiring the user to enter a product model number to complete the form. A question or text field box that require the user to provide information is seen as completing the form. These questions are seen as tasks needed to be performed to generate the complete document);
identifying, a set of potential users to complete the document based on the request (Par. 0072-0074 and Fig. 6 Bierner discloses providing human support to users to complete the document based up different user distress levels. The humans support is seen as potential users to complete the document);
the set of potential users having respective user ratings for performing at least one of the plurality of tasks above a threshold value (Par. 0072-0074 and Fig. 6 Bierner discloses providing human support to users to complete the document based up different user distress levels. The different distress levels associated with human support is seen as user profiles.  Meeting the distress levels is seen as threshold values. The humans support is seen as potential users to complete the document);
Bierner does not teach but Baphna teaches selecting a second user of the set of potential users based on the user ratings of the set of potential users and configuring permissions of the application to allow collaborative editing within the application between the first user and the second user to enable the second user to complete the document (Par. 0110 Baphna discloses expert users viewing and editing a trainee user’s steps to complete a task.  Fig.3 and Par. 0116 Baphna discloses a list of challenges a trainee user needs to finish in order to complete the page. The expert users are seen as the first and second user.  The ability for the expert users to view and edit the trainee’ user’s steps is seen as the permissions).
Bierner and Baphna are analogous art because they are in the same field of endeavor, providing client human support. It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the human support of Bierner to include the list of expert users of Baphna, to allow an expert to provide aid to a user. The suggestion/motivation to combine is that it would be obvious to try in order to provide interactive support in real-time (Par. 0004-0005 Baphna).


As to claim 17 Bierner in combination with Baphna teaches each and every limitation of claim 15.
In addition Bierner teaches wherein determining expected characteristics of a completed document based on the request includes: 
calculating a probability that the request is for a completed document with a first document intent of a plurality of document intents (Par. 0060 Bierner discloses the document could be associated with a home loan, a cellular phone company.  Par. 0038 Bierner discloses support tips are provided based upon field specific text that is located within the form.  Identifying a particular form is seen as a 100% probability the form is associated with a particular type); 
and retrieving, for the document intent, a document intent data structure that includes the plurality of tasks (Par. 0064 Bierner discloses the forms contains identifiers that are used to identify a particular form).


6.	Claims 2, 10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Bierner et al. U.S. Patent Application Publication No. 2008/0215976 (herein as ‘Bierner’) in combination with Baphna et al. U.S. Patent Application Publication No. 2018/0197428 (herein as ‘Baphna’) as applied to claim 1 above, and further in view of Waingold U.S. Patent Application Publication No. 2014/0237037 (herein as ‘Waingold’).


As to claim 2 Bierner in combination with Baphna teaches each and every limitation of claim 1.
Bierner in combination with Baphna does not teach but Waingold teaches further comprising: presenting the set of potential users to the first user within the application (Par. 0046 Waingold discloses providing the hire with a list of experts to assist the new hire with work/document completion);
and receiving a selection from the first user, at the server system via the application, of the second user of the set of potential users (Par. 0046 Waingold discloses providing the hire with a list of experts to assist the new hire with work/document completion. The new hire is able to select an expert for assistance).
Bierner and Waingold are analogous art because they are in the same field of endeavor, providing client human support. It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the human support of Bierner to include the list of experts of Waingold, to a client to select an expert of the client’s choice. The suggestion/motivation to combine is that it would be obvious to try in order to aid in accomplishing workplace goals (Par. 0004-0005 Waingold).

As to claim 10 Bierner in combination with Baphna teaches each and every limitation of claim 1.
Bierner in combination with Baphna does not teach but Waingold teaches the operations further comprising: presenting the set of potential users to the first user within the application (Par. 0046 Waingold discloses providing the hire with a list of experts to assist the new hire with work/document completion); 
and receiving a selection from the first user, of the second user of the set of potential users (Par. 0046 Waingold discloses providing the hire with a list of experts to assist the new hire with work/document completion. The new hire is able to select an expert for assistance).
Bierner and Waingold are analogous art because they are in the same field of endeavor, providing client human support. It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the human support of Bierner to include the list of experts of Waingold, to a client to select an expert of the client’s choice. The suggestion/motivation to combine is that it would be obvious to try in order to aid in accomplishing workplace goals (Par. 0004-0005 Waingold).

As to claim 16 Bierner in combination with Baphna teaches each and every limitation of claim 1.
Bierner in combination with Baphna does not teach but Waingold teaches the operations further comprising: presenting the set of potential users to the first user within the application (Par. 0046 Waingold discloses providing the hire with a list of experts to assist the new hire with work/document completion);  
and receiving a selection from the first user, at the server system via the application, of the second user of the set of potential users (Par. 0046 Waingold discloses providing the hire with a list of experts to assist the new hire with work/document completion. The new hire is able to select an expert for assistance).
Bierner and Waingold are analogous art because they are in the same field of endeavor, providing client human support. It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the human support of Bierner to include the list of experts of Waingold, to a client to select an expert of the client’s choice. The suggestion/motivation to combine is that it would be obvious to try in order to aid in accomplishing workplace goals (Par. 0004-0005 Waingold).


7.	Claims 4-6, 7, 8, 11, 12, 13, 14, 18, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bierner et al. U.S. Patent Application Publication No. 2008/0215976 (herein as ‘Bierner’) in combination with Baphna et al. U.S. Patent Application Publication No. 2018/0197428 (herein as ‘Baphna’) as applied to claim 1 above, and further in view of Kislaki et al. U.S. Patent No. 10, 380,516 (herein as ‘Kislaki’).

As to claim 4 Bierner in combination with Baphna teaches each and every limitation of claim 3.
Bierner in combination with Baphna does not teach but Kislaki teaches wherein generating a set of potential users to complete the document includes: 
retrieving the stored user profiles for the set of potential users, and for each respective user profile of the set of potential users, determining that the respective user profile identifies a respective rating data structure for each of the plurality of tasks (Col. 8 Lines 14-27 Kislaki discloses scores are assigned to each expert.  The score is seen as the rating.  The score is related to the time taken to resolve the customer service inquires);
and calculating a match score for the respective user profile, with respect to the request from the first user, based on ratings identified in the rating data structures (Col. 9 Lines 39-45 Kislaki discloses matching an expert and a customer based upon the score of the human expert).
Bierner and Kislaki are analogous art because they are in the same field of endeavor, providing client human support. It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the human support of Bierner to include the list of experts of Kislaki, to aid a client to select an expert that is a good match to assist the customer. The suggestion/motivation to combine is that it would be obvious to try in order to aid in accomplishing customer service (Col. 1 Lines 45-49 Kislaki).

As to claim 5 Bierner in combination with Baphna teaches each and every limitation of claim 4.
Bierner in combination with Baphna does not teach but Kislaki teaches further comprising: 
receiving a rating from the first user, via the application, of the second user upon completion of the document and updating a rating data structure within the user profile of the second user with for a task of the plurality of tasks (Col. 9 Lines 15-30 Kislaki discloses an expert receiving feedback from customers regarding the experts performance on the issue.  The scores are used to calculate an expert score).
Bierner and Kislaki are analogous art because they are in the same field of endeavor, providing client human support. It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the human support of Bierner to include the list of experts of Kislaki, to aid a client to select an expert that is a good match to assist the customer. The suggestion/motivation to combine is that it would be obvious to try in order to aid in accomplishing customer service (Col. 1 Lines 45-49 Kislaki).

As to claim 6 Bierner in combination with Baphna teaches each and every limitation of claim 4.
Bierner in combination with Baphna does not teach but Kislaki teaches wherein the respective rating data structure includes segmented ratings based on user characteristics and wherein user characteristics of the first user are used to retrieve a rating from the respective rating data structure associated with the user characteristics (Col. 9 Lines 15-30 Kislaki discloses an expert receiving feedback from customers and other experts regarding the experts performance on the issue.  The scores are used to calculate an expert score. Each score from a customer and an expert is seen as the segmented ratings).
Bierner and Kislaki are analogous art because they are in the same field of endeavor, providing client human support. It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the human support of Bierner to include the list of experts of Kislaki, to aid a client to select an expert that is a good match to assist the customer. The suggestion/motivation to combine is that it would be obvious to try in order to aid in accomplishing customer service (Col. 1 Lines 45-49 Kislaki).

As to claim 7 Bierner in combination with Baphna teaches each and every limitation of claim 1.
Bierner in combination with Baphna does not teach but Kislaki teaches wherein the set of potential users is limited according to a domain of an identifier of the first user (Col. 7 Lines 50-59 Kislaki discloses the location of the expert is used to determine if an expert is available for the customer).
Bierner and Kislaki are analogous art because they are in the same field of endeavor, providing client human support. It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the human support of Bierner to include the list of experts of Kislaki, to aid a client to select an expert that is a good match to assist the customer. The suggestion/motivation to combine is that it would be obvious to try in order to aid in accomplishing customer service (Col. 1 Lines 45-49 Kislaki).

As to claim 8 Bierner in combination with Baphna teaches each and every limitation of claim 1.
Bierner in combination with Baphna does not teach but Kislaki teaches wherein the expected characteristics include expected content of the completed document (Col. 23 Lines 19-27 Kislaki discloses automated responses are sent the customer);
and completion preferences for the completed document (Col. 10 Lines 7-12 Kislaki discloses the grammar of the answer is used to score the expert);
and wherein generating a set of potential users is further based on the expected content and completion preferences (Col. 23 Lines 27-37 Kislaki discloses a response that receive feedback from the customer contains automated responses and human expert responses). 
Bierner and Kislaki are analogous art because they are in the same field of endeavor, providing client human support. It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the human support of Bierner to include the list of experts of Kislaki, to aid a client to select an expert that is a good match to assist the customer. The suggestion/motivation to combine is that it would be obvious to try in order to aid in accomplishing customer service (Col. 1 Lines 45-49 Kislaki).

As to claim 11 Bierner in combination with Baphna teaches each and every limitation of claim 9.
Bierner in combination with Baphna does not teach but Kislaki teaches wherein determining expected characteristics of a completed document based on the request includes: 
calculating a probability that the request is for a completed document with a first document intent of a plurality of document intents that identify a goal of the user for creating the document (Par. 0060 Bierner discloses the document could be associated with a home loan, a cellular phone company.  Par. 0038 Bierner discloses support tips are provided based upon field specific text that is located within the form.  Identifying a particular form is seen as a 100% probability the form is associated with a particular type);
and retrieving, for the document intent, a document intent data structure that includes the plurality of tasks (Par. 0064 Bierner discloses the forms contains identifiers that are used to identify a particular form).

As to claim 12 Bierner in combination with Baphna teaches each and every limitation of claim 11.
Bierner in combination with Baphna does not teach but Kislaki teaches wherein generating a set of potential users to complete the document includes: 
retrieving the user profiles for the set of potential users; and for each respective user profile of the set of potential users: determining that the respective user profile identifies a respective rating data structure for each of the plurality of tasks (Col. 8 Lines 14-27 Kislaki discloses scores are assigned to each expert.  The score is seen as the rating.  The score is related to the time taken to resolve the customer service inquires);
and calculating a match score for the respective user profile, with respect to the request from the first user, based on ratings identified in the rating data structures (Col. 9 Lines 39-45 Kislaki discloses matching an expert and a customer based upon the score of the human expert).
Bierner and Kislaki are analogous art because they are in the same field of endeavor, providing client human support. It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the human support of Bierner to include the list of experts of Kislaki, to aid a client to select an expert that is a good match to assist the customer. The suggestion/motivation to combine is that it would be obvious to try in order to aid in accomplishing customer service (Col. 1 Lines 45-49 Kislaki).

As to claim 13 Bierner in combination with Baphna teaches each and every limitation of claim 12.
Bierner in combination with Baphna does not teach but Kislaki teaches the operations further comprising:
receiving a rating from the first user, via the application, of the second user upon completion of the document; and updating a rating data structure within the user profile of the second user with for a task of the plurality of tasks (Col. 9 Lines 15-30 Kislaki discloses an expert receiving feedback from customers regarding the experts performance on the issue.  The scores are used to calculate an expert score).
Bierner and Kislaki are analogous art because they are in the same field of endeavor, providing client human support. It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the human support of Bierner to include the list of experts of Kislaki, to aid a client to select an expert that is a good match to assist the customer. The suggestion/motivation to combine is that it would be obvious to try in order to aid in accomplishing customer service (Col. 1 Lines 45-49 Kislaki).

As to claim 14 Bierner in combination with Baphna teaches each and every limitation of claim 12.
Bierner in combination with Baphna does not teach but Kislaki teaches wherein the respective rating data structure includes segmented ratings based on user characteristics and wherein user characteristics of the first user are used to retrieve a rating from the respective rating data structure associated with the user characteristics (Col. 9 Lines 15-30 Kislaki discloses an expert receiving feedback from customers and other experts regarding the experts performance on the issue.  The scores are used to calculate an expert score. Each score from a customer and an expert is seen as the segmented ratings).
Bierner and Kislaki are analogous art because they are in the same field of endeavor, providing client human support. It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the human support of Bierner to include the list of experts of Kislaki, to aid a client to select an expert that is a good match to assist the customer. The suggestion/motivation to combine is that it would be obvious to try in order to aid in accomplishing customer service (Col. 1 Lines 45-49 Kislaki).

As to claim 18 Bierner in combination with Baphna teaches each and every limitation of claim 17.
Bierner in combination with Baphna does not teach but Kislaki teaches wherein generating a set of potential users to complete the document includes: 
retrieving the stored user profiles for the set of potential users; and for each respective user profile of the set of potential users: determining that the respective user profile identifies a respective rating data structure for each of the plurality of tasks (Col. 8 Lines 14-27 Kislaki discloses scores are assigned to each expert.  The score is seen as the rating.  The score is related to the time taken to resolve the customer service inquires); 
and calculating a match score for the respective user profile, with respect to the request from the first user, based on ratings identified in the rating data structures (Col. 9 Lines 39-45 Kislaki discloses matching an expert and a customer based upon the score of the human expert).
Bierner and Kislaki are analogous art because they are in the same field of endeavor, providing client human support. It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the human support of Bierner to include the list of experts of Kislaki, to aid a client to select an expert that is a good match to assist the customer. The suggestion/motivation to combine is that it would be obvious to try in order to aid in accomplishing customer service (Col. 1 Lines 45-49 Kislaki).

As to claim 19 Bierner in combination with Baphna teaches each and every limitation of claim 18.
Bierner in combination with Baphna does not teach but Kislaki teaches the operations further comprising: receiving a rating from the first user, via the application, of the second user upon completion of the document; and updating a rating data structure within the user profile of the second user with for a task of the plurality of tasks (Col. 9 Lines 15-30 Kislaki discloses an expert receiving feedback from customers regarding the experts performance on the issue.  The scores are used to calculate an expert score).
Bierner and Kislaki are analogous art because they are in the same field of endeavor, providing client human support. It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the human support of Bierner to include the list of experts of Kislaki, to aid a client to select an expert that is a good match to assist the customer. The suggestion/motivation to combine is that it would be obvious to try in order to aid in accomplishing customer service (Col. 1 Lines 45-49 Kislaki).

As to claim 20 Bierner in combination with Baphna teaches each and every limitation of claim 18.
Bierner in combination with Baphna does not teach but Kislaki teaches wherein the respective rating data structure includes segmented ratings based on user characteristics and wherein user characteristics of the first user are used to retrieve a rating from the respective rating data structure associated with the user characteristics (Col. 9 Lines 15-30 Kislaki discloses an expert receiving feedback from customers and other experts regarding the experts performance on the issue.  The scores are used to calculate an expert score. Each score from a customer and an expert is seen as the segmented ratings).
Bierner and Kislaki are analogous art because they are in the same field of endeavor, providing client human support. It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the human support of Bierner to include the list of experts of Kislaki, to aid a client to select an expert that is a good match to assist the customer. The suggestion/motivation to combine is that it would be obvious to try in order to aid in accomplishing customer service (Col. 1 Lines 45-49 Kislaki).




					Conclusion

8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERMAINE A MINCEY whose telephone number is (571)270-5010.  The examiner can normally be reached on 8am EST until 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 571-270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.A.M/  May 3, 2021Examiner, Art Unit 2159          
/Mariela Reyes/Supervisory Patent Examiner, Art Unit 2159